Citation Nr: 0927555	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability to 
include postoperative herniated nucleus pulpous of the lumbar 
spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.  The Veteran had active duty for training in 
July 1966 and August 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to service 
connection for a back disability and residuals of a gunshot 
wound to the left fourth finger.        

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the Veteran's claims 
folder.  

In December 2007, the Board denied entitlement to service 
connection for residuals of a gunshot wound to the left 
fourth finger.  The issue of entitlement to service 
connection for a back disability was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that in an August 2008 statement, the 
Veteran stated that he was evaluated by several VA doctors at 
the VA hospital in Shreveport, Louisiana, in 1998 or 1999.  
The Board finds that the RO should make an attempt and obtain 
these records from the VA Hospital in Shreveport.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all evaluation and hospital 
records of the Veteran's treatment in 
1998 or 1999 from the VA Hospital in 
Shreveport, Louisiana.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, 
documentation stating such should be 
incorporated into the claims file.

2.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


